JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
In her single assignment of error, the plaintiff-appellant, Joan Berry, asserts that the trial court erred in failing to allocate to her appreciation in the stipulated value of the retirement plan of her husband, Charles Berry. The assignment of error is overruled, however, for two reasons: First, we can find no abuse of discretion in the trial court's decision not to allocate appreciation when the parties stipulated to an appropriate valuation date and value for the retirement plan. Second, the record establishes that, during the objections hearing, both parties accepted a remand to the magistrate on this issue (in lieu of the trial court taking the matter under advisement) on the express condition that the magistrate's decision would be final. The magistrate, after conducting a second hearing, made a factual finding that the parties intended to be bound by the stipulated value as of the valuation date, regardless of any subsequent appreciation or depreciation. We hold that the record supports the magistrate's finding.
Accordingly, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
DOAN, P.J., GORMAN and SUNDERMANN, JJ.